Citation Nr: 1047252	
Decision Date: 12/20/10    Archive Date: 12/22/10

DOCKET NO.  08-13 294	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a cervical spine 
disability.  

2.  Entitlement to service connection for residuals of a head 
injury, to include traumatic brain injury.

2.  Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Veteran represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from May 1964 to May 1967.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal from a January 2008 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newington, Connecticut which, in pertinent part, denied the 
Veteran's claim for service connection for hepatitis C and 
request to reopen a claim for service connection for a neck 
injury and .

In addition, the Veteran appeals from a December 2008 rating 
decision which, in pertinent part, denied his request to reopen 
his claim for service connection for a left shoulder injury.

The Veteran testified in a Decision Review Officer (DRO) hearing 
in a June 2008 and in January 2010.  He also testified before the 
undersigned at an October 2010 RO (videoconference) hearing.  
Hearing transcripts have been associated with the claims file.

At the June 2008 hearing he withdrew his appeal with regard to 
the denial of service connection for hepatitis C.

The decision review officer who conducted the June 2008 hearing 
construed the neck issue as also encompassing a claim for service 
connection for residuals of a neck injury as also encompassing a 
claim for service connection for residuals of a head injury or 
traumatic brain injury.  The Board is adjudicating the neck and 
head injury claims separately.

The RO has issued prior final decisions denying service 
connection for a left shoulder disability, concussions, and a 
neck injury.  Subsequent to those decisions, the Veteran 
submitted additional service medical records pertaining to an in-
service head injury or concussion.  He essentially contends that 
this injury was the cause of his current neck and shoulder 
disabilities and a traumatic brain injury.  Hence, the newly 
received records are relevant to his claim.  In light of the 
newly received service treatment records, the Board is 
adjudicating these claims on a de novo basis.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran if 
further action is required.


REMAND

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The types of evidence that 'indicate' that a current disability 
'may be associated' with military service include, but are not 
limited to, medical evidence that suggests a nexus but is too 
equivocal or lacking in specificity to support a decision on the 
merits, or credible evidence of continuity of symptomatology such 
as pain or other symptoms capable of lay observation.  McLendon 
v. Nicholson, 20 Vet. App. 79, 83 (2006).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83.

The Veteran has testified that he experienced a continuity of 
neck and shoulder symptoms beginning with the documented head 
injury in service.  Current treatment and examination records 
document cervical spine disc disease.  The claims folder 
documents post-service complaints of neck symptoms as early as 
the time of a VA examination in July 1968.  An examination is 
needed to determine whether the current neck or left shoulder 
disability may be related to an in-service injury.

The Veteran was afforded a VA examination for traumatic brain 
injury.  The examiner concluded that it was as likely as not that 
the in-service traumatic brain injury had resolved.  This 
construction makes it unclear whether it is at least as likely as 
not that the traumatic brain injury did not resolve, in which 
case reasonable doubt would be resolved in the Veteran's favor 
and the claim would be allowed.  The examiner also did not have 
the opportunity to consider the Veteran's testimony that he 
experienced ongoing memory problems that had been apparent ever 
since the in-service concussion.  Once VA undertakes the effort 
to provide an examination when developing a service-connection 
claim, even if not statutorily obligated to do so, it must 
provide an adequate one or, at a minimum, notify the claimant why 
one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. 
App. 303, 309 (2007). 

In a June 2005 VA psychiatry treatment note, the Veteran reported 
that he was receiving Social Security Administration (SSA) 
benefits.  The Veteran provided testimony regarding his various 
post-service employment and education during his October 2010 
hearing.  The basis of this award, and whether the Veteran 
actually receives benefits, is not clear from the evidence of 
record.  

The actual decision by SSA, and the medical records on which that 
decision was based, are not of record.  These records are 
potentially pertinent to the claims of entitlement on appeal.  
The United States Court of Appeals for Veterans Claims (Court) 
has held that where there has been a determination with regard to 
SSA benefits, the records concerning that decision must be 
obtained. Murincsak v. Derwinski, 2 Vet. App. 363 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should contact SSA and request 
all decisions and medical records associated 
with the Veteran's award of SSA benefits. 

Any records received should be associated 
with the claims folder. All efforts to obtain 
these records should be documented in the 
claims file.

2.  The Veteran should be afforded a VA 
examination to determine whether he has any 
current residuals of the concussion 
documented in the service treatment records.  
The examiner should review the claims folder 
and note such review in the examination 
report or addendum.  Any indicated tests or 
diagnostic studies should be undertaken.

The examiner should consider the Veteran's 
report of ongoing memory difficulties since 
service and the various psychiatric symptoms 
documented in the record since shortly after 
the Veteran's discharge from service.

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran has current residuals of the in-
service concussion including traumatic brain 
injury.  The examiner should provide a 
rationale for this opinion that takes into 
account the Veteran's reports.

3.  The Veteran should be afforded a VA 
examination to determine whether he has a 
current neck or left shoulder disability 
related to an injury in service.  The 
examiner should review the claims folder and 
note such review in the examination report or 
addendum.  Any indicated tests or diagnostic 
studies should be undertaken.

The examiner should consider the documented 
complaints of post-service neck pain 
beginning with a VA examination in July 1968, 
and the current findings of cervical disc 
disease.  

The examiner should provide an opinion as to 
whether it is at least as likely as not that 
the Veteran has current neck or left shoulder 
disability related to an injury in service.  
The examiner should provide a rationale for 
this opinion that takes into account the 
Veteran's reports.

4.  If any claim on appeal remains denied, 
the RO/AMC should issue a supplemental 
statement of the case before returning the 
case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


